Citation Nr: 0925214	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-17 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression and posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.

This claim was previously remanded by the Board in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On his substantive appeal, VA Form 9, the appellant requested 
a Board video conference hearing.  In December 2007, the RO 
scheduled the requested hearing for the appellant in January 
2008.  Prior to that hearing date, the appellant requested 
that the hearing be rescheduled for a later date.  See 
38 C.F.R. § 20.702(c) (2008).  The appellant was then 
scheduled for a Board video conference hearing in July 2009.  
Prior to that hearing date, the appellant requested that the 
hearing be rescheduled due to the fact that he had surgery 
twice in May 2009.  Accordingly, this claim is remanded for 
the following action:

The RO must place the appellant's name 
on the docket for a video conference 
hearing before the Board, according to 
the date of his June 2005 request for 
such a hearing.  If feasible, the 
hearing should be scheduled at an 
alternative location closer to the 
appellant's home (St. Louis, Missouri).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

